ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest an audio amplifier including the limitation “wherein the power controller is configured to adjust a global gain, which is applied to the channels, such that a total power level provided by the power supply stage is equal to or below a recommended power” in addition to other limitations recited therein.

Claims 2-11 are allowed by virtue of their dependency from claim 1.

Claim 17 is allowed because the prior art of record fails to disclose or suggest a multi-channel amplifier including the limitation “wherein the operating status and error conditions are selected from a plurality of states selected from the group comprising: system bootup, system shutdown, system standby, normal operation of the plurality of channels, channel overload of at least one channel, channel failure of the at least one channel, and system failure, and wherein a unique display pattern is generated for each of the plurality of states, and wherein the display pattern is a function of an array sequence including an animation, wherein the animation comprises a set of LED transitions, and each transition comprises a lighting routine for a plurality of sequential LEDs” in addition to other limitations recited therein.

Claims 18-21 are allowed by virtue of their dependency from claim 17.

Claim 22 is allowed because the prior art of record fails to disclose or suggest a method including the limitation “wherein the operating status and error conditions are selected from a plurality of states selected from the group comprising: system bootup, system shutdown, system standby, normal operation of the plurality of channels, channel overload of at least one channel, channel failure of the at least one channel, and system failure, and wherein a unique display pattern is generated for each of the plurality of states, and wherein the display pattern is a function of an array sequence including an animation, wherein the animation comprises a set of LED transitions, and each transition comprises a lighting routine for a plurality of sequential LEDs” in addition to other limitations recited therein.

Claims 23-25 are allowed by virtue of their dependency from claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure since it is the closest prior art of record to the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581.  The examiner can normally be reached on Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842